EXECUTIVE EMPLOYMENT AGREEMENT

     This Executive Employment Agreement (hereinafter referred to as the
“Agreement”) has been entered into, and effective as of, this 1st day of April
2012 (the “Effective Date”), by and between Identive Group, Inc., a company
incorporated under Delaware law and having its principal executive offices at
1900-B Carnegie Ave., Santa Ana, CA 92705, United States of America
(hereinafter, together with its subsidiaries and affiliates, “Identive” or the
“Company”), and Jason Hart, being resident at 8116 Mill Creek Road, Fremont, CA
(the “Executive”).

     This Agreement supersedes, amends and replaces in its entirety that certain
Executive Employment Agreement, dated May 2, 2011 (the “Original Agreement”),
between the Executive and idOnDemand, Inc., a wholly-owned subsidiary of the
Company (“idOD”).

1. POSITION AND RESPONSIBILITIES

     The Executive shall serve as Executive Vice-President of Identive, Identity
Management and Cloud Solutions, and will also serve as Chief Executive Officer
of idOD. The Executive shall report directly to the Chief Executive Officer of
the Company or such other individual or individuals as the Company may determine
from time to time. Executive shall fully and faithfully perform such duties,
fulfil such obligations and exercise such powers as are incidental to such
position. Executive shall devote his full attention to his position by using his
best efforts to apply his skills and experience to perform his duties hereunder
and promote the development of the Hirsch Identive, idOD, mobility and NFC
business units within the Company and such other areas of responsibility as
shall be assigned to him from time to time by the Chief Executive Officer of the
Company.

     Executive will be based at the Company’s executive offices in Santa Ana,
California, and shall maintain an office at the idOD technology office in
Northern California. Executive will be expected to travel on Company business as
may be required for the proper performance of his duties under this Agreement.

2.      COMPENSATION     (a) Base Salary. During the term of this Agreement,
Executive shall be paid a base  

salary in the aggregate annual amount equal to $250,000, payable in 24 equal
semi-monthly instalments, less applicable federal, state and local taxes and
withholding (the “Base Salary”). Executive acknowledges and agrees that his
position is exempt for purposes of requirements under the U.S. Fair Labor
Standards Act and other applicable law, and that proper performance of his
duties may work in excess of the normal 40-hour work. Accordingly, Executive
shall not be entitled to overtime compensation.

     (b) Bonus. For services rendered during the term of this Agreement,
Executive shall be eligible to receive an annual bonus (the “Bonus”), subject to
satisfaction of performance criteria and overall contribution to the Company,
based upon achievement of agreed objectives, in an amount up to 200% of annual
Base Salary, of which 50% of the Bonus amount shall be payable in cash and 50%
shall be payable in shares of the Company’s common stock.

--------------------------------------------------------------------------------

     All stock-based payments shall be subject to the terms and conditions of
the Company’s executive stock and incentive plans, as in effect from time to
time, and shall include a 36-month lock up or deferral period. The exact amount
of the Bonus, if any, and the criteria for achieving the Bonus shall be subject
to change and shall be determined by the Chief Executive Officer and the
Company’s Compensation Committee. There is no guarantee that a Bonus in any
amount or at all will be paid to the Executive in any year.

3.      BENEFITS, PERQUISITES AND BUSINESS EXPENSES     (a) Executive shall be
eligible to participate in the Company’s stock option plan as in  

effect from time to time. Any grant or award of options shall be at the
discretion of the Company’s Compensation Committee. The term and vesting
schedule shall be as set out in the grant notice.

     (b) Executive shall be entitled to be reimbursed for all reasonable
expenses, including travel, incurred in connection with the performance of his
duties under this Agreement. Such expenses shall be reimbursed within thirty
(30) days following presentation of sufficient supporting evidence of amounts
incurred.

     (c) Executive shall be eligible to participate in the Company’s standard
health insurance plans and other customary benefits in effect from time to time.
Such plans and other customary benefits are subject to change from time to time
in the sole discretion of the Company.

     (d) Executive shall be entitled to four (4) weeks of paid vacation per
annum in addition to all federal and California public holidays. Any unused
vacation at the end of a calendar year may not be carried over to the subsequent
year, or otherwise accumulated.

4.      TERM; TERMINATION     (a) Term. The initial term of this Agreement shall
commence on the Effective Date  

and expire on May 2, 2014 (the “Initial Term”), and may be extended for such
additional period or term as may be agreed in writing by the Company and the
Executive at any time prior to the expiration of the Initial Term.

     (b) Termination by the Company without Cause. The Company shall be entitled
to terminate this Agreement at any time without cause for any reason or no
reason by providing the Executive one (1) year prior written notice of the
termination. The Company agrees to continue to pay the Executive’s semi-monthly
instalments of the Base Salary and, if applicable, the pro rata amount of any
Bonus payment until the end of the notice period. Executive shall be entitled to
a continuation of all benefits and perquisites, including reimbursement of
business expenses if approved in advance, from the date of such written notice
until the effective date of termination.

     (c) Termination by Executive. Executive shall be entitled to terminate this
Agreement at any time for any reason or no reason by providing the Company one
(1) year prior written notice of the termination. The Company agrees to continue
to pay the Executive’s semi-monthly instalments of the Base Salary and, if
applicable, the pro rata amount of any Bonus



- 2 -




--------------------------------------------------------------------------------

payment until the end of the notice period. Executive shall be entitled to a
continuation of all benefits and perquisites, including reimbursement of
business expenses if approved in advance, from the date of such written notice
until the effective date of termination.

     (d) Termination by the Company for Cause. The Company shall be entitled to
terminate this Agreement for cause at any time without notice and without any
payment in lieu of notice. In the event of termination for cause, the Company’s
obligations hereunder shall immediately cease and terminate and Executive shall
be immediately relieved of all of his responsibilities and authorities as an
officer and employee of the Company and as an officer and employee of each and
every affiliate in the Company and in such an event there will be no
continuation of instalment payments of Base Salary, Bonus or any other payments
by the Company to the Executive. For purposes of this paragraph 4(d), “cause”
shall include, without limitation, the following circumstances:

i)      The Executive has been convicted of a criminal offense or act involving
moral turpitude, fraud or embezzlement;   ii)      The Executive, in carrying
out his duties hereunder, (i) has been wilfully and grossly negligent, or (ii)
has committed wilful and gross misconduct or fraud, or, (iii) has wilfully
failed to comply with a lawful instruction or directive from the Chairman, Chief
Executive Officer, Chief Financial Officer, or other direct superior of the
Company, which is not otherwise cured within thirty (30) days of notice of such
breach.   iii)      The Executive has breached a material term of this
Agreement, which breach is not cured within ninety (90) days of notice.  

     Termination of this Agreement for cause shall be effective upon the date of
the notice of termination given to the Executive and the lapse of any applicable
cure period without remedy of the matters set out in such notice.

     (e) Mutual Termination without Cause. The parties may terminate this
Agreement at any time without cause (as the term “cause” is defined in paragraph
4(d) above) by mutual written agreement.

     (f) Disability Termination. “Disability Termination,” for purposes of this
Agreement, means termination by the Company of the Executive’s employment by
reason of the Executive’s incapacitation due to disability. The Executive will
be deemed to be incapacitated due to disability if at the end of any month the
Executive is unable to perform substantially all of the Executive’s duties under
this Agreement in the normal and regular manner due to illness, injury or mental
or physical incapacity, and has been unable so to perform for either (i) three
consecutive full calendar months then ending, or (ii) ninety (90) or more of the
consecutive working days during the twelve (12) consecutive full calendar months
then ending. Nothing in this paragraph will alter the Company’s obligations
under applicable law, which may, in certain circumstances, result in the
suspension or alteration of the foregoing time periods. If the Company elects to
implement a Disability Termination, it shall be effective upon notice by the
Company, and the Company shall continue to pay to Executive his Base Salary for
a six (6) month period beginning on the effective date of the



- 3 -




--------------------------------------------------------------------------------

Disability Termination in monthly instalments consistent with the Company’s
normal payroll schedule and Executive shall be entitled to a pro rata portion
(based upon the portion of the Bonus period ending on the effective date of the
Disability Termination) of any Bonus payment pursuant to the terms of the Bonus
plan, in addition to any disability benefits that may be available.

     (g) Effect of Termination. The Executive agrees that, upon delivery of
notice of termination of this Agreement by either party for any reason
whatsoever, Executive shall thereupon be deemed to have immediately resigned any
and all positions then held with the Company and each and every subsidiary and
affiliate of the Company. In such event, Executive shall, at the request of the
Company or any such subsidiary or affiliate, forthwith execute any and all
documents appropriate to evidence such resignation. The Executive shall not be
entitled to any payment in respect of such resignation in addition to those
provided for herein, except as expressly provided for pursuant to any other
agreement entered into with Executive.

     The Executive agrees that upon termination of his employment, whether
termination is voluntary or involuntary or with or without cause, Executive
shall deliver to the Company (and will not keep in his possession, reproduce, or
provide to anyone else) any and all records, data, notes, reports,
correspondence, materials, documents, produced or developed by Executive
pursuant to Executive’s employment with the Company or otherwise belonging to
the Company.

     (h) Survival of Terms. It is expressly agreed that notwithstanding
termination of this Agreement for any reason or cause or in any circumstances
whatsoever, such termination shall be without prejudice to the rights and
obligations of the Executive and the Company, respectively, up to and including
the effective date of termination. The provisions of paragraphs 3(b), 5, 6, 7,
9, 11 and 12 of this Agreement shall remain and continue in full force and
effect following the termination of this Agreement.

5.      CONFIDENTIAL INFORMATION; ASSIGNMENT OF INVENTIONS     (a) Executive
agrees not to disclose, either during the term of this Agreement or at any  

time for a period of three years thereafter, to any person not employed by the
Company or by any subsidiary or affiliate of the Company or not engaged to
render services to the Company or to any such subsidiary or affiliate, any trade
secrets or confidential information of or relating to the Company or any of its
subsidiaries or affiliates obtained by the Executive during the term hereof;
provided, however, that this provision shall not preclude the Executive from the
use or disclosure of information that is (i) known generally to the public
(other than that which the Executive may have disclosed in breach of this
Agreement), (ii) required to be disclosed in accordance with applicable law or
pursuant to a court order applicable to the Executive, or (iii) otherwise
authorized by the Chairman, Chief Executive Officer or the Chief Financial
Officer of the Company to be disclosed by the Executive. For purposes of this
Agreement, “Confidential Information” includes, but is not limited to, research
and development, data, software developments, documents and information
regarding the Company’s technologies, operations, business methods, plans,
strategies, marketing, customers, prospects, vendors, business relationships,
legal affairs, financial affairs, financial projections, sales, revenues, debts,
costs, investors, equity structure, compensation, personnel



- 4 -




--------------------------------------------------------------------------------

data, and all other proprietary or confidential documents, information,
hardware, software, and data related to or owned by the Company. The term “trade
secrets” shall have the meaning ascribed to that term by applicable state or
federal law.

     (b) The Executive also agrees that upon termination of this Agreement for
any reason whatsoever, Executive will not take, reproduce in any medium, or use,
without the prior written consent of the Chairman, Chief Executive Officer, or
Chief Financial Officer of the Company, any drawing, blueprint, specification,
report, financial data or other document belonging or relating to the Company or
any of its subsidiaries or affiliates. Executive agrees to promptly return to
the Company, or at the Company’s request, destroy any such materials.

     (c) Executive understands and agrees that any and all right or interest the
Executive obtains in any designs, trade secrets, technical specifications and
technical data, know-how and show-how, customer and vendor lists, marketing
plans, pricing policies, inventions, concepts, ideas, expressions, discoveries,
improvements and patent or patent rights which are authored, conceived, devised,
developed, reduced to practice, or otherwise obtained by the Executive prior to
the termination of this Agreement which relate to or arise out of Executive’s
employment are expressly regarded as “works for hire,” as that term is defined
in United States Copyright Act (17 U.S.C. Section 101) or works invented or
authored within the scope of employment (the “Inventions”). The Executive hereby
assigns to the Company the sole and exclusive right to such Inventions. The
Executive agrees to promptly disclose to the Company any and all such
Inventions, and that, upon request of the Company, the Executive will execute
and deliver any and all documents or instruments and take any other action which
the Company shall deem necessary to assign to and vest completely in the
Company, to perfect trademark, copyright and patent protection with respect to,
or to otherwise protect the Company’s trade secrets and proprietary interest in
such Inventions. The obligations of this paragraph shall continue beyond the
termination of the Executive’s employment with respect to such Inventions
conceived of, reduced to practice, or developed by the Executive during the term
of this Agreement. The Company agrees to pay any and all copyright, trademark
and patent fees and expenses or other costs incurred by the Executive for any
assistance rendered to the Company pursuant to this Section.

     In the event the Company is unable, after reasonable effort, to secure the
Executive’s signature on any patent application, copyright or trademark
registration or other analogous protection relating to an Invention, the
Executive hereby irrevocably designates and appoints the Company as its duly
authorized officer and agent and the Executive’s agent and attorney-in-fact, to
act for and on the Executive’s behalf and stead to execute and file any such
application or applications and to do all other lawfully permitted acts to
further the prosecution and issuance of letters patent, copyright or other
analogous protection thereon with the same legal force and effect as if executed
by the Executive.

6.      NON-COMPETITION, NON-SOLICITATION     (a) The Executive acknowledges
that the Stock Purchase Agreement, dated as of April  

29, 2011, between Identive and the sellers named therein (the “Purchase
Agreement”), requires that (i) from the Closing Date (as defined in the Purchase
Agreement) and for a period of five (5) years thereafter, the Executive will
refrain from certain non-competitive activities as set forth in Section 7.4
thereof, which provisions are incorporated by reference



- 5 -




--------------------------------------------------------------------------------

herein in their entirety and made a part hereof as if fully set forth herein and
(ii) from the Closing Date and for a period of five (5) years thereafter, the
Executive will refrain from certain non-solicitation activities as set forth in
Section 7.4 thereof, which provisions are incorporated by reference herein in
their entirety and made a part hereof as if fully set forth herein. The
Executive acknowledges that these restrictions are reasonable in scope and
duration, and that the Executive has received valuable consideration in exchange
for agreeing to these restrictions which are contained in a contract for the
purchase and sale of a business.

     (b) The parties acknowledge and agree that the Executive shall continue to
be bound, for all purposes, to that certain Proprietary and Confidential
Information, Developments and Non-Solicitation Agreement, by and between idOD
and the Executive, dated as of April 30, 2009 (the “Inventions Agreement”), the
provisions of which are incorporated herein by reference in their entirety and
made a part hereof as if fully set forth herein.

7.      COMPLIANCE WITH SECTION 409A     (a) General. It is the intention of
both the Company and Executive that the benefits  

and rights to which Executive could be entitled pursuant to this Agreement
comply with, or be exempt from, Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”), and the Treasury Regulations and other guidance
promulgated or issued thereunder (“Section 409A”), to the extent that the
requirements of Section 409A are applicable thereto, and the provisions of this
Agreement shall be construed in a manner consistent with that intention. If
Executive or the Company believes, at any time, that any such benefit or right
that is subject to Section 409A does not so comply, it shall promptly advise the
other and shall negotiate reasonably and in good faith to amend the terms of
such benefits and rights such that they comply with Section 409A (with the most
limited possible economic effect on Executive and on the Company). For purposes
of applying the provisions of Section 409A to this Agreement, each separately
identified amount to which Executive is entitled under this Agreement shall be
treated as a separate payment. In addition, to the extent permissible under
Section 409A, any series of installment payments under this Agreement shall be
treated as a right to a series of separate payments.

     (b) No Guaranty of 409A Compliance. Notwithstanding the foregoing, the
Company does not make any representation to Executive that the payments or
benefits provided under this Agreement are exempt from, or satisfy, the
requirements of, Section 409A, and the Company shall have no liability or other
obligation to indemnify or hold harmless Executive or any beneficiary of
Executive for any tax, additional tax, interest or penalties that Executive or
any beneficiary of Executive may incur in the event that any provision of this
Agreement, or any amendment or modification thereof, or any other action taken
with respect thereto, is deemed to violate any of the requirements of Section
409A.



8. NOTICES




     Any notices, requests, demands or other communications provided for by this
Agreement shall be in writing and shall be sufficiently given when and if mailed
by registered or certified mail, return receipt requested, postage prepaid, or
sent by personal delivery, overnight courier or by facsimile to the party
entitled thereto at the address stated in the

- 6 -

--------------------------------------------------------------------------------

preamble of this Agreement or at such other address as the parties may have
specified by similar notice.

     Any such notice shall be deemed delivered on the tenth business day
following the mailing thereof if delivered by prepaid post or if given by means
of personal delivery on the day of delivery thereof or if given by means of
courier or facsimile transmission on the first business day following the
dispatch thereof.

9.      PRIOR AGREEMENTS; ENTIRE AGREEMENT     (a) The Company and the Executive
mutually agree, in accordance with paragraph  

5(b) of the Original Agreement, that as of the Effective Date hereof the
Original Agreement shall be automatically terminated and shall have no further
force and effect. All rights and obligations of the parties from and after the
Effective Date shall be governed by the terms and conditions contained herein.

     (b) Executive represents that the performance of his duties as an officer
and employee of the Company will not breach any agreement with a prior employer
or any other party, and Executive agrees that he will not disclose to the
Company or induce the Company to use any confidential information or trade
secrets belonging to a prior employer or any other party.

     (c) This Agreement contains the entire agreement between the parties hereto
with respect to the matters herein and, except for the terms of the Inventions
Agreement and Section 7.4 of the Purchase Agreement, supersedes all prior
agreements (including the Original Agreement) and understandings, oral or
written, between the parties hereto, relating to such matters.



10. ASSIGNMENT




     The rights and obligations of the Executive under this Agreement shall not
be assignable or transferable by the Executive without the prior written consent
of the Company. The Company may assign its rights and obligations hereunder to
any subsidiary, affiliate or successor-in-interest of the Company at any time in
its sole discretion. Nothing herein expressed or implied is intended to confer
on any person other than the parties hereto any rights, remedies, obligations or
liabilities under or by reason of this Agreement.



11. APPLICABLE LAW




     This Agreement shall be deemed a contract under, and for all purposes shall
be governed by and construed in accordance with the laws of the State of
California, with regard to conflicts principles.



12. ARBITRATION




     In the event of any dispute, claim, question, or disagreement arising from
or relating to this Agreement or the breach thereof, the parties hereto shall
use their best efforts to settle the dispute, claim, question, or disagreement.
To this effect, they shall consult and negotiate with



- 7 -




--------------------------------------------------------------------------------

each other in good faith and, recognizing their mutual interests, attempt to
reach a just and equitable solution satisfactory to both parties. If they do not
reach such solution within a period of 60 days, then, upon notice by either
party to the other, all disputes, claims, questions, or differences shall be
finally settled by arbitration administered by the American Arbitration
Association in accordance with the provisions of its Commercial Arbitration
Rules. The proceedings shall be held in the English language and the seat of the
arbitral tribunal shall be in Orange County, California, with one arbitrator
selected by mutual agreement of the parties and with each party bearing its own
costs. The arbitrator shall apply the substantive law (and the law of remedies,
if applicable) of the State of California, or federal law, if California law is
pre-empted.

EACH OF THE COMPANY AND EXECUTIVE ACKNOWLEDGES AND AGREES THAT, BY AGREEING TO
ARBITRATE, EACH PARTY IS WAIVING ANY RIGHT TO BRING AN ACTION AGAINST THE OTHER
IN A COURT OF LAW, EITHER STATE OR FEDERAL, AND IS WAIVING THE RIGHT TO HAVE
CLAIMS AND DAMAGES, IF ANY, DETERMINED BY A JURY.

13. AMENDMENT OR MODIFICATION; WAIVER

     No provision of this Agreement may be amended or waived unless such
amendment or waiver is authorized by the Company (including any authorized
officer or committee of the Board of Directors) and signed by the Executive.
Except as otherwise specifically provided in this Agreement, no waiver by either
party hereto of any breach by the other party of any condition or provision of
this Agreement to be performed by such other party shall be deemed a waiver of a
similar or dissimilar breach, condition or provision at the same time or at any
prior or subsequent time.

14. COUNTERPARTS AND SIGNATURES.

     This Agreement may be executed in several counterparts, each of which shall
be deemed to be an original but all of which together shall constitute one and
the same instrument. This Agreement may be executed by facsimile or electronic
signature (including signature in Adobe PDF or similar format).



[Remainder of Page Intentionally Left Blank]




- 8 -

--------------------------------------------------------------------------------

     In witness hereof, the parties hereto have duly executed this Agreement on
the date first above written.



IDENTIVE GROUP, INC.






EXECUTIVE




By: /s/ Ayman S. Ashour    /s/ Jason Hart 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Name: Ayman S. Ashour    Name: Jason Hart  Title: CEO and Chairman of the Board 
   


- 9 -

--------------------------------------------------------------------------------